Citation Nr: 0303317	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-08 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether there is clear and unmistakable error (CUE) in RO 
decisions rendered in 1967 that denied service connection for 
a psychiatric disability. 


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision that denied the 
veteran's claim of CUE in a January 1967 RO decision that 
denied service connection for a psychiatric disability.  In 
order to better represent the veteran's interests in this 
case, the issue has been styled as stated on the cover page 
of this decision. 


FINDINGS OF FACT

1.  There are no complaints, treatment, or diagnoses of 
psychiatric problems during the veteran's period of active 
duty. 

2.  By a January 1967 RO decision, the veteran's claim of 
service connection for a nervous condition was denied based 
on the lack of evidence on file (in service and otherwise) 
showing that the veteran had a psychiatric disability. 

3.  A VA examination report, dated in August 1967, reflects a 
diagnosis of an anxiety disorder with schizoid features.  It 
was also noted that the veteran reported he received private 
psychotherapy and was taking Librium.

4.  By a November 1967 RO decision, the veteran's claim of 
service connection for a nervous condition was denied on the 
premise that the first medical evidence of a psychiatric 
disability was almost one year after his service discharge. 

5.  The RO's January and November 1967 decisions that denied 
service connection for a psychiatric disability were 
reasonably supported by the evidence that was of record at 
the time of those decisions, and it is not shown that either 
the facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The January and November 1967 RO decisions that denied 
service connection for a psychiatric disability were not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1963 to 
September 1966.

The veteran's service medical records show that his 
psychiatric system was normal on enlistment and separation 
examinations in September 1963 and September 1966.

VA medical records, dated in 1966, reflect treatment for non-
psychiatric conditions. 

By a January 1967 RO decision, service connection for a 
nervous condition was denied.  In the decision, it was noted 
that the veteran's service medical records had been reviewed.  
It was noted that the veteran had been hospitalized during 
service, from January 23, to January 25, 1966, from January 
27, 1966, to April 8, 1966, and from June 25, 1966, to August 
6, 1966, for non-psychiatric conditions.  It was noted that 
he was hospitalized after his service discharge, from 
September 27, 1966, to October 24, 1966, for non-psychiatric 
conditions.  It was noted he was later seen at a VA 
outpatient clinic in November 1966, for a non-psychiatric 
condition (i.e. left knee complaints).  In sum, the RO noted 
that there was no evidence on file of treatment or a 
diagnosis of a nervous condition; and the claim of service 
connection for a nervous condition was denied.  The veteran 
was notified of the adverse decision. 

In a letter received at the RO in August 1967, the veteran's 
representative indicated that the veteran was requesting 
service connection for a neuropsychiatric condition. 

In an August 1967 request for a VA examination (VA Form 21-
2507), it was noted that the veteran was service-connected 
for a neuropsychiatric condition.  (Clearly, this is a mis-
statement as the purpose for the request for a VA examination 
was to determine whether the veteran had a neuropsychiatric 
examination that was related to service.  Further, it is 
noted that this form was not filled out by a physician.)

The veteran underwent a VA examination in August 1967.  It 
was noted that the veteran was being seen by a private 
doctor, Dr. T.D., twice a week, for psychotherapy and was on 
medication (Librium).  Following an examination, it was 
concluded that the veteran had an anxiety reaction with 
schizoid features. 

By a November 1967 RO decision, service connection for a 
nervous condition was denied.  It was noted that there was 
evidence showing that the veteran had a psychiatric 
condition, but that such was almost one year subsequent to 
his service discharge.  The veteran was informed of the 
adverse decision that same month. 

Private medical records, dated in the 1970s, show that the 
veteran reported being nervous since being in Vietnam.  
Private medical records, dated in the 1980s, show treatment 
for psychiatric problems. VA treatment records, dated in 
1988, show treatment (i.e. hospitalization) for PTSD. 

In a February 1988 statement, W.G.F., Ph.D., it was indicated 
that the veteran had chronic PTSD. 

By an August 1989 RO decision, service connection for PTSD 
was granted effective August 3, 1988.

Various letters submitted by the veteran's family indicate 
that when the veteran returned from Vietnam he was a changed 
man. 

In an August 1999 statement, W.G.F., Ph.D., indicated that he 
was asked to review specific VA records in the veteran's file 
to determine whether the veteran's diagnosis of an anxiety 
disorder dated back to 1967.  Dr. W.G.F. indicated that the 
records provide little detail of the symptoms engendering the 
diagnosed condition and clearly delineated that an anxiety 
disorder was extant.  It was noted that upon his return from 
Vietnam, the veteran had nightmares, flashbacks, and 
intrusive thoughts regarding his Vietnam service.  It was 
opined that if the diagnosis was available at that time (in 
1967), the veteran would have been reasonably diagnosed as 
having acute PTSD. 

At a September 2002 Travel Board hearing, the veteran 
testified that he served as a rifleman and machine gunner in 
service.  In general, he said, he had consistent contact with 
the enemy.  After service, about two weeks after his 
discharge, he said he was seen by VA (the Kings Bridge Row in 
the Bronx).  He said that he was treated for a variety of 
conditions, and wanted to see a psychiatrist because of 
nightmares.  He said he was told by his family that there was 
something wrong with him.  He said he did not work for 2 1/2 
years after he left service.  In August 1967, the veteran 
said he filed a claim for a neuropsychiatric condition.  At 
the time of the 1967 RO decision, he said, he was prescribed 
medication.  The veteran's wife testified that she knew the 
veteran prior to service and that when he returned from 
Vietnam, he was a different man i.e. very anxious and 
nervous.  She said that he was hospitalized shortly after he 
came back home, sometime in October 1966.  



II.  Legal Analysis

From the outset, the Board notes that the Court of Appeals 
for Veterans Claims has determined that the Veterans Claims 
Assistance Act (VCAA) has no applicability to cases involving 
CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc). 

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

The controlling law and regulations, in 1967 and currently, 
provide that service connection may be established for a 
chronic disability resulting from personal injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain enumerated diseases, including 
psychoses, may be service-connected if manifested to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
In the instant case, the veteran filed a claim of service 
connection for a nervous condition (a psychiatric disability) 
within one year of his September 1966 release from active 
duty.  By a January 1967 RO decision, the veteran's claim of 
service connection for a psychiatric disability was denied as 
there was no evidence on file (including during his period of 
active duty) showing that the veteran had a psychiatric 
disability.  Following this RO decision, the veteran 
underwent a VA examination in August 1967, which showed he 
had a diagnosis of an anxiety disorder with schizoid 
features.  It was also noted that the veteran was visiting 
Dr. T.D. every two weeks for psychotherapy and taking 
Librium.  Based on this new evidence, the RO again reviewed 
the veteran's claim in November 1967.  In this decision, the 
veteran's claim of service connection for a psychiatric 
disability was again denied.  The denial was based on the 
premise that the first medical evidence of a psychiatric 
disability was close to one year after the veteran's service 
discharge.  

Service connection for PTSD was granted by an August 1989 RO 
decision, and such was made effective as of August 3, 1988.  
Service connection is not in effect for any other psychiatric 
disability. 

The veteran's principle allegation is that there was evidence 
on file demonstrating that he had a psychiatric disability 
around the time of his service discharge; as such, he argues 
that the 1967 RO decisions should have awarded service 
connection for a psychiatric disability and a total rating 
retroactive to his separation from service in September 1966.  
More specifically, he argues that the August 1967 VA 
examination report not only shows he had a current 
psychiatric disability at that time (an anxiety disorder with 
schizoid features) but also showed that he was in the midst 
of receiving psychiatric treatment and was on medication, 
which constitutes even earlier evidence demonstrating he had 
a psychiatric disability.  It appears that he is also 
suggesting that the August 1967 VA examination report 
constitutes evidence of a psychosis within one year of his 
service separation.

First, it must be noted that the veteran's argument is not a 
specific contention of error of fact or law in either the 
January or November 1967 RO decisions.  It appears that the 
veteran is making an allegation as to how the facts were 
weighed in the RO decisions, which cannot form the basis of a 
CUE claim.  Nevertheless, the Board will discuss the bases 
for the 1967 decisions as follows:

With regard to the January 1967 decision, it is noted that 
the correct facts were before the RO.  The RO reviewed all 
the pertinent evidence that was in existence at that time, 
particularly including the veteran's service medical records 
and his VA records.  At that time, there was absolutely no 
evidence that the veteran had a psychiatric disability, and 
the RO properly denied the claim of service connection based 
on the existing laws and regulations.  There is no CUE in the 
January 1967 RO decision.

With regard to the November 1967 decision, it is noted that 
the correct facts were before the RO.  The RO reviewed all 
the pertinent evidence that was in existence at that time, 
and properly applied existing law.  Regardless of whether the 
RO explicitly articulated it, it is noted that the fact that 
the veteran was receiving private "psychotherapy" from Dr. 
T.D. prior to August 1967 does not demonstrate (as the 
veteran alleges) that the veteran had a psychiatric 
disability which was related to a disease or injury in 
service or demonstrate that he had a psychosis within one 
year of his service discharge.  It must be noted that the 
rendered diagnosis at the time of the August 1967 VA 
examination was an anxiety disorder with schizoid features, 
not a psychosis.  Furthermore, the RO during the course of 
its decision-making process re-reviewed records which dated 
back to around the time of the veteran's service separation; 
these records showed that the veteran received extensive 
treatment including hospitalization shortly before and after 
he was released from active duty.  Notably, all of these 
records are entirely silent for any type of psychiatric 
problems.  In sum, the evidence before the RO consisted of an 
absence of psychiatric symptomatology in service, a 
psychiatric diagnosis (a non-psychosis) within one year of 
service, and no etiological opinion linking any psychiatric 
disability to service.  In sum, there is no CUE in the 
November 1967 RO decision.  No error of fact or law was made 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.

It is acknowledged that the RO did not attempt to obtain any 
outstanding records relating to the veteran's treatment by 
Dr. T.D. in 1967 or earlier.  However, a failure of the duty 
to assist does not rise to the level of CUE.  Tetro v. West, 
13 Vet. App. 404 (2000).  Further, it is acknowledged that 
some current medical evidence on file, including an August 
1999 statement from Dr. W.G.F., is to the effect that if a 
PTSD diagnosis was available in 1967, the veteran would have 
been reasonably diagnosed with such back then.  While this 
opinion is somewhat suggestive that the PTSD diagnosis dates 
back to around service, it is noted that this piece of 
evidence was only created in 1999 and any other evidence that 
is similar in nature was not before the RO when the decisions 
were rendered in January 1967 and November 1967.  The failure 
to review this evidence is clearly not CUE.

In sum, there is no legal merit to the current allegation of 
CUE in the January or November 1967 RO decisions.  The 
veteran has failed to allege that the correct facts, as they 
were known at the time of the RO decisions, were not before 
the RO, or that the statutory or regulatory provisions then 
extant were incorrectly applied.  Neither has the veteran 
provided reasons as to why one would be compelled to reach 
the conclusion, to which reasonable minds could not differ, 
that the result of the previous adjudications would have been 
manifestly different but for an error.  Instead, the 
veteran's arguments amount to a disagreement with how the RO 
weighed or evaluated the facts, and, therefore, cannot be the 
basis of a valid claim of CUE. 




ORDER

The RO's January and November 1967 decisions that denied 
service connection for a psychiatric disability, were not 
clearly and unmistakably erroneous.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

